Dear Ms. Kennerson:
This office knows of no prohibition in the Dual Officeholding and Dual Employment  Laws, R.S. 42:61, et seq., which would prevent a member of the Greater Krotz Springs Port Commission from serving as a lobbyist on behalf of the port. The law which is germane to the conduct of lobbyists is the Lobbyist Disclosure Act, R.S. 24:50, et seq.
The Louisiana State Board of Ethics issues advisory opinions interpreting the Lobbyist Disclosure Act; your request has been forwarded to that entity for review.
Very truly yours,
                             RICHARD P. IEYOUB ATTORNEY GENERAL
                             BY: ______________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams
cc: Louisiana State Board of Ethics (225) 763-8777
Date Released:  February 21, 2003